Citation Nr: 9912111	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1983.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

In its September 1997 remand, the Board requested that the RO 
secure legible unmarked copies of the veteran's VA 
hospitalization records for his liver biopsy in February 
1995, as well as his complete terminal hospitalization record 
(including all X-ray summaries and laboratory test results), 
and add them to the claims file.  The RO obtained a hospital 
summary report, dictated in April 1995, but did not obtain 
the complete outpatient treatment reports for the veteran's 
February 2, 1995 liver biopsy (if any exist) or the terminal 
treatment records, including the operative report of the 
exploratory laparotomy performed February 4, 1995.  Because 
the hospital summary report describes concern that the 
abdomen could possibly have been the source of the veteran's 
sepsis, secondary to a complication from the biopsy, the 
Board finds that the actual records of treatment, in addition 
to the hospital summary and lab reports, should be obtained 
if at all possible, for review by a physician. 

The latest VA medical review of this claim was conducted 
without the benefit of the veteran's amended death 
certificate, in which the immediate cause of death was 
changed from  metabolic acidosis of unknown etiology to 
staphylococcal septicemia.

The VA has the duty to assist the appellant in the 
development of facts pertinent to her claim.  38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims has held that the duty to assist the appellant 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should obtain the actual 
complete records of outpatient treatment 
pertaining to the veteran's liver biopsy 
in February 1995, as well as the complete 
terminal records of treatment (not just 
the hospital summary) at the VA hospital 
in Gainesville, Florida in February 1995.  
The RO should also obtain an un-annotated 
copy of the veteran's amended death 
certificate showing the immediate cause 
of death to be staphylococcal septicemia.  
Any additional records of treatment, 
laboratory tests, or summaries pertaining 
to the veteran's death, which have not 
been previously obtained, should be 
obtained.  These records should be 
associated with the claims folder.

2.  After the above medical records have 
been obtained, the RO should refer the 
claims file, a copy of this REMAND, and 
associated clinical records of treatment, 
to a panel of two board certified 
gastroenterologists, who have not 
previously treated or examined the 
veteran, for review.  These specialists 
are requested to examine the veteran's 
claims file and treatment records.  The 
records which must be reviewed include, 
but are not limited to, the following:

(a)  The outpatient treatment records 
pertaining to the veteran's liver biopsy 
on February 2, 1995.
 
(b)  The terminal records of treatment in 
February 1995 at the VA Medical Center in 
Gainesville, Florida.

(c)  The original death certificate 
showing the veteran's immediate cause of 
death to be metabolic acidosis of unknown 
etiology.

(d)  The amended death certificate 
showing the veteran's immediate cause of 
death to be staphylococcal septicemia.

(e)  The hospital summary, dictated on 
April 12, 1995, of the veteran's terminal 
period of hospitalization.  The report 
includes a statement that the veteran was 
noted to have a distended abdomen, which 
was of particular concern given his 
recent liver biopsy, only 2 days earlier.  
According to the report there was concern 
that that the abdomen could possibly have 
been the source of the sepsis, secondary 
to a complication from the biopsy.

(f)  The laboratory reports pertaining to 
the veteran's terminal period of 
hospitalization, including that of the 
February 4, 1995, blood culture which was 
positive for staphylococcus (coagulase 
negative).

Thereafter, the doctors should proffer 
opinions concerning the veteran's cause 
of death.  The physicians should offer an 
opinion as to whether a diagnosis of 
cause of death of staphylococcal 
septicemia with an onset of hours before 
death is warranted, or of metabolic 
acidosis of unknown etiology with onset 
14 hours prior to death, or any diagnosis 
the physicians may find more probable.  
The physicians should discuss the 
significance of a diagnosis of 
staphylococcal septicemia (coagulase 
negative), by blood culture, as it 
pertains to the cause of the veteran's 
death.  The examiners are asked to 
provide an opinion (to the extent 
feasible) with respect to the revised 
statutory considerations embodied in 38 
U.S.C.A. § 1151 (effective October 1, 
1997), specifically:  whether the 
proximate cause of death was 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA 
furnishing such care or surgical 
treatment, or an event that was not 
reasonably foreseeable.  The examiners 
are also requested  to provide an 
opinion, if one can be made on the 
evidence of record, as to the 
relationship (if any) of noted 
atherosclerotic vascular calcifications 
in the veteran's pelvis and the principal 
or contributory cause of the veteran's 
death.  The requested opinions should be 
in writing with supporting rationale for 
any conclusions rendered.
 
3.  After completion of the above, the RO 
should review the record and again 
adjudicate the veteran's claim of 
entitlement to service connection for the 
cause of the veteran's death, under the 
provisions of 38 U.S.C.A. § 1151 (West 
1991).  The RO should consider both 
current and prior statutory criteria 
under 38 U.S.C.A. § 1151 and should 
adequately state its reasoning for the 
application of the criteria deemed most 
favorable to the appellant.  All theories 
that are the basis of the appellant's 
claim for service connection for the 
cause of the veteran's death should be 
reviewed. 

If the benefits sought on appeal are denied, then the 
appellant and her representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case including the complete file 
of medical records requested above should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
appellant is afforded all due process of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


